IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   August 14, 2009
                                  No. 08-31066
                                Summary Calendar               Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee

v.

DERRICK A. WILSON,

                                              Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:06-CR-215-1


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Derrick A. Wilson appeals his guilty-plea conviction for being a felon in
possession of a firearm, arguing that the district court should have suppressed
the weapon because his Terry 1 stop was not justified by reasonable suspicion.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
      1
          Terry v. Ohio, 392 U.S. 1 (1968).
                                     No. 08-31066

We review the district court’s factual findings for clear error,2 and the legality
of Wilson’s investigative stop de novo.3
      Police officers may detain individuals briefly on the street, absent probable
cause for arrest, “as long as they have a reasonable suspicion that criminal
activity is afoot.” 4   Reasonable suspicion must be based on “specific and
articulable facts,” and the facts must “be judged against an objective standard.”5
Based on the totality of the circumstances,6 we hold that the officers’ suspicion
that criminal activity was afoot was reasonable. The officers, who were hired to
secure a private parking lot located in a high-crime area, observed Wilson
walking in between the parked cars at night concealing something beneath his
shirt. Upon noticing the police, Wilson nervously attempted to evade them.
These facts objectively gave the officers reasonable suspicion sufficient to
effectuate a constitutional stop.7
      AFFIRMED.




      2
          See United States v. Cantu, 230 F.3d 148, 150 (5th Cir. 2000).
      3
          See United States v. Jaquez, 421 F.3d 338, 341 (5th Cir. 2005).
      4
          United States v. Baker, 47 F.3d 691, 693 (5th Cir. 1997).
      5
          Id. (quoting Terry, 392 U.S. at 21) (internal quotation marks omitted).
      6
          United States v. Grant, 349 F.3d 192, 197 (5th Cir. 2003).
      7
          See Illinois v. Wardlow, 528 U.S. 119, 124 (2000); Baker, 47 F.3d at 693.

                                           2